DETAILED ACTION
	This Office action is in response to the amendment filed 5 February 2021.  By this amendment, claims 9-20 and 24-28 are cancelled.  Claims 1-7 and 21-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-7 and 21-23 are allowable for the reasons set forth in the Final Rejection mailed 10 December 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CANDICE Y. CHAN
Examiner
Art Unit 2813
10 February 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813